FILED

UNITED STATES DISTRICT COURT FEB ., 8 pari

FOR THE DISTRICT OF CGLUMBIA Clerk, U.S. Distnct & Bankiup:cy

Courts for the Distnct oi columbia
RICHARD M. COLEMAN, )
Plaintiff, §
v_ § civil Action NO. 11 § )3.~1()
CATHY M. LANIER, et al., §
Defendants. §
MEMORANDUM OPINION

This matter comes before the court on review of plaintiff’ s application to proceed in
forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the
complaint.

The Court has reviewed plaintiff s complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haz`nes v. Kerner, 404 U.S. 5l9, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 23 7, 239
(D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine ofresjudicata applies. Brown v. Calz`fano, 75 F.R.D. 497, 498 (D.D.C. l977).

The complaint alleges ""Improper use of Police Procedure," apparently through
"Harassment, stalking threating [sic] Behavior by Police Officers as Unbecoming." Compl. at l.
Plaintiff demands monetary damages, and he is "asking for Three Hundred Thousand Dollars for
a Settlement." Id. Because the pleading sets forth no factual allegations to support any of these
claims, it fails to give fair notice to the defendants of the claims asserted against them. The

complaint fails to comply with Rule 8(a), and, therefore, it will be dismissed.

  
   

An Order consistent with this Memoran ¢ issued separately.

Unifed States District judge

 M/,/